Title: To Thomas Jefferson from Levi Lincoln, 31 January 1803
From: Lincoln, Levi
To: Jefferson, Thomas


          
            Sir
            Jany 31. 1803
          
          On the reception of your note yesterday, I waited on Mr Gallatin with the inclosed. He was so unwell, as to think, he should not be able to be out this day, but wishes to see you, before you give in your nominations. If you should judge it expedient to remove Watson, Warren is generally thought of as his successor— 
          I am Sir most respectfully yours
          
            Levi Lincoln
          
        